Judgment unanimously affirmed. Memorandum: Six defendants appeal the denial without a hearing of motions to dismiss the indictments against them in the interest of justice (CPL 210.20, subd 1, par [i]; 210.40, subd 1). Affirmance of the order is supported by Hampton v United States (425 US 484) and United States v Russell (411 US 423) and we find no allegation warranting a hearing on the motions (CPL 210.45, subd 5, par [a]). If there was police misconduct in the investigations leading to defendants’ indictments, it is a matter for separate discipline or prosecution (see United States v Russell, supra; People v Belkota, 50 AD2d 118). (Appeal from judgment of Erie County Court—conspiracy, first degree, etc.) Present—Marsh, P. J., Moule, Simons and Witmer, JJ.